DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications filed on 06/06/2022.
Claims 3, 6-13, 19, 22, and 25-29 have been amended. 
Claims 1, 4-5, 20, and 23-24 have been cancelled.
Claims 2-3 and 21-22 are independent claims
Claims 2-3, 6-19, 21-22, and 25-35 are presented for examination. 
Claims 2-3, 6-19, 21-22, and 25-35 remain pending in this application.

Specification
The amendment to abstract and specification was received on 06/06/2022. Although these amendments are acceptable, the abstract of the disclosure is on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. This requirement applies to amendments to the abstract as well as to the initial filing of the application.

Response to Arguments Regarding Claim Objections
In the non-final office Action mailed on 03/24/2022, claims 3 and 22 were objected to because of minor informalities. In the response filed on 06/06/2022, applicant amends the claims to obviate the objections. As a result, the respective claim objections made in the non-final Office Action have been withdrawn.

Response to Arguments Regarding Claim Rejections - 35 USC § 103
The Applicant's amendment/ arguments, see page 10-14 of REMARKS, filed 06/06/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 06/06/2022, applicant puts forth in substance that:
“Claim 2 recites an external controller of a network chip... configure one or more networking ports designated by the network chip for communication with the external controller so that the external controller functions independently of the network chip, as claimed. 
The rejection admits that Holm, Ramey, and Ramamurthy fail to teach the above recited features and relies on Flynn. Flynn fails to teach the above recited features. 
Flynn discloses that providing separate network connectivity through the network module 128 the BMC 100 becomes increasingly operations independent of the host computing device (see Flynn, col. 7, lines 37-40). For example, Flynn discloses that the BMC 900 provides all of these services through a network emulation module 914 and servers 918a-c operate within the BMC or as a distributed set of BMCs communicating over the one or more networks, allowing the computing element 910 to be reset, booted, and fully initialized independent of all other system elements (see Flynn, col. 14, lines 60-67). The Examiner "interprets that the computing element of a host computing device encompasses an integrated circuit or chip" and "that operationally independent of the host computing device indicates that the external BMC functions independently of the network chip." 
Applicant respectfully submits that Flynn itself discloses that "operational independence refers, rather, to the ability to perform requested operational tasks regardless of the status of computing elements connected to the system bus of the host computing device" (see Flynn, col. 7, lines 6-9). Flynn discloses that the "operational independence" is achieved through the BMC providing separate network connectivity through the network module 128 to increase operational independence of the host computing device (see Flynn, col. 7, lines 37-41). In other words, Flynn increases operational independence through network 11 connectivity of network module 128 as opposed to configuring one or more networking ports designated by the network chip in the claimed fashion so that the external controller functions independently of the network chip in the claimed fashion. 
Thus, Flynn does not teach or suggest an external controller of a network chip... configure one or more networking ports designated by the network chip for communication with the external controller so that the external controller functions independently of the network chip, as claimed. 
Accordingly, Holm alone or in combination with Ramey, Ramamurthy, and Flynn fails to render Claim 2 obvious.” (See page 11-12 of REMARKS, filed 06/06/2022).

In response to the applicant’s arguments, it is noted that claim 2 recites “external controller of a network chip... configure one or more networking ports designated by the network chip for communication with the external controller so that the external controller functions independently of the network chip”. The networking ports are designated by network chip for communication with the external controller (see claim 2: lines 4-5 and lines 10-12). In other words, the networking ports are configured so that the external controller functions independently of the network chip. 
The claim does not clarify what “configure one or more networking ports” entails. For example, the claim does not include what needs to be done with the ports for them to be configured. Therefore, an external controller “configure one or more networking ports for communication with the external controller” could simply mean that the external controller communicatively connect with the networking ports for communication. Flynn discloses that the BMC communicatively connects to host computing device, providing connectivity between the computing elements of the host computing device (see Col.1: line 66- Col.2: line 10). In addition, Col.7: lines 35-40 also discloses that when attached to the host computing device, BMC 100 may have access to a network that is connected to the host computing device itself (see in view of Fig.9: 922 “NIC”). Examiner interprets that this connectivity/ access to a network that is connected to the host computing device indicate “configure one or more networking ports for communication with the external controller”.
It is also noted that even with this connectivity/ access to a network, the external controller (BMC) can continue to operate independently, i.e. without any specific instruction or control commands from the network chip. For e.g., by providing separate network connectivity through the network module 128 the BMC 100 becomes increasingly operations independent of the host computing device (see Col.7: lines 35-41). The configured port may merely be forwarding element of the host computing device to provide connectivity to the network and servers (destinations). In other words, in Flynn, configuring one or more networking ports (Fig.9:922) for communication with the external controller does not affect the functioning of the external controller. Even after configuration, the external controller continue to operate independently, i.e. without any instruction or commands from the network chip. For these reasons, Examiner disagrees that Flynn does not teach that the networking ports are configured so that the external controller functions independently of the network chip.

Applicant's arguments for the independent claim 21 (see page 12 of REMARKS, filed 06/06/2022) appear to stem from the applicant's assertion that similarly recited claim 2 is allowable over cited prior arts. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the independent claim 21 persists.

 “Claim 3 recites an external controller of a network chip configured to ... communicate with the management software over the network even when core of the network chip is not functioning properly, as claimed. 
The rejection admits that Holm as modified by Ramey and Ramamurthy fails to teach the above recited features and relies on Greenstein. 
Greenstein discloses that some advantages of having a separate network adaptor or connection from the management CPU or other suitable hardware that connects the host operating system to the BMC may include providing a platform to continue to allow the operating system to communicate with the BMC even if the network link is down (see Greenstein, paragraph 25). The "examiner interprets that the link 315/317 in Fig.3 is down if the core/processor 308 or other core parts (312 or 310) of the motherboard 306 is not functioning properly" and "that the BMC is configured to communicate with the operating system using the separate hardware / optional network 12 interface 320 even when the link is down as cores of the network chip are not functioning properly)." 
Applicant respectfully submits that a mere fact that a link is down does not necessarily teach or suggest that a core of the network chip is not functioning properly in the claimed fashion. In other words, it appears that the Examiner is indicating that it is inherent in a link being down that the core is not functioning properly. Applicant respectfully disagrees because a link may be down due to other factors and not necessarily the core not functioning properly, e.g., other components may be inoperational, power may be down, etc. In other words, whether a link is down or not is not indicative of and completely independent from whether the network chip is functioning properly. 
Accordingly, Holm alone or in combination with Ramey, Ramamurthy, and Greenstein fails to render independent Claim 3 obvious.” (See page 12-13 of REMARKS, filed 06/06/2022).

In response to the applicant’s arguments, it is noted that claim 3 recites “…core of the network chip is not functioning properly”. However, the claim does not clarify what “core of the network chip” entails. As such, core of the network chip could be core/processor or other core parts/ components/ link within the network chip. 
Applicant argues that it appears that the Examiner is indicating that it is inherent in a link being down that the core is not functioning properly. Applicant disagrees because a link may be down due to other factors and not necessarily the core not functioning properly, e.g., other components may be inoperational, power may be down, etc. 
It is also noted that Examiner is not relying in inherency, but obviousness analysis. In other words, if core/processor or other core parts/ components are not functioning properly, it would be obvious that communication is lost (or link is down). Applicant’s argument appear to support that a link may be down due to components (core) not being operational (see page 13 of REMARKS, filed 06/06/2022). Assuming the Applicant’s situation where power may be down, it would be obvious that core parts/ components are not functioning properly without power, and therefore there is no communication. Similarly, when the network links or core components in the chip 306 in Greenstein are down, it would be obvious that chip 306 is not functioning properly.

Applicant's arguments for the independent claim 22 (see page 13 of REMARKS, filed 06/06/2022) appear to stem from the applicant's assertion that similarly recited claim 3 is allowable over cited prior arts. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the independent claim 21 persists.

Applicant's arguments for the dependent claims 6-19 and 25-35 (see page 13-14 of REMARKS, filed 06/06/2022) appear to stem from the applicant's assertion that respective independent claims 3 and 22 are allowable over cited prior arts. However, as set forth above, this assertion does not hold ground, and therefore, the current rejections of record for the dependent claims persist.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm, et al. (hereinafter, Holm, US 20090055637 A1) in view of Ramey (US 20030126226 A1) in view of Ramamurthy (US 8090819 B1) in view of Flynn, et al. (hereinafter, Flynn, US 8417774 B2).

Regarding Claim 2, Holm discloses a system to support flexible chip configuration ([0007] lines 1-5), comprising: 
an external controller of a network chip ([0007]-[0008]; also see Fig.1:100 and Fig.3:300; state machine initializes the chip and allows external access from the external processor, e.g., the Baseboard Management Controller (BMC), to only some scan chains of the processor chip in order to configure interfaces) configured to: 
directly access a plurality of registers of the network chip (see [0041]; the examiner interprets that after an initial power ramping, external read access to the chip's global status registers is granted to the external BMC) in order to configure one or more networking ports (Fig.1:197) designated for communication with the external controller ([0033] lines 5-6; also see [0008] lines 4-8; also see Fig.3:330; the examiner interprets that the communication interface 197 is the one or more networking ports. The examiner also interprets that the configured communication interface is provided to communicate with other external buses and devices, such as the external BMC); 
said network chip (Fig.1:100) configured to: 
provide the one or more networking ports for communication with the external controller ([0033] lines 4-6; also see [0008] lines 4-8; the examiner interprets that the interfaces 198 and 197 are the one or more networking ports provided, out of which, interface 197 is used to communicate to the external device including external BMC); 
Although Holm discloses said network chip configured to provide the one or more networking ports for communication with the external controller, Holm does not disclose said network chip configured to designate the one or more networking ports for communication with the external controller so that the external controller functions independently of the network chip. Holm also does not disclose establish a data path to access a management software of a platform of the network chip over a network through the networking ports of the network chip; and said network chip configured to: receive and transmit data packets between the external controller and the management software through the designated networking ports over the network along the data path.
However, Ramey explicitly discloses network chip (Fig.3: 110) configured to designate the one or more networking ports (Fig.3: 115) for communication with the external controller (Fig.3: 120; also see [0022] lines 7-14; the examiner interprets setting aside indicates designating).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ramey with Holm to have a system wherein the said network chip is configured to provide and designate the one or more networking ports for communication with the external controller.
One of ordinary skill in the art would have been motivated so that both the service processor UART 125 and the quad UART 115 are configured for supporting communication (Ramey: [0022] lines 17-19).
Holm (modified by Ramey) does not explicitly disclose configure one or more networking ports so that the external controller functions independently of the network chip; establish a data path to access a management software of the network chip over a network through the networking ports of the network chip; and said network chip configured to: receive and transmit data packets between the external controller and the management software through the designated networking ports over the network along the data path.
Ramamurthy discloses an external controller (see Fig.1:114; also see Fig.3:66) of a network chip (see Fig.3:52; also see Col.7: lines 25-34; architecture shown in FIG. 3 may be utilized to embody the managed host computer 102, the management client computer 104, or any of the other computer systems; also see Col.3: lines 45-51; The remote management controller 114 may be integrated with the system board of the managed host computer 102 or may be a daughtercard or other type of add-in card that is installed into the managed host computer 102) configured to: 
establish a data path to access a management software (see Fig.1:132 and/or 136) of a platform of the network chip (see Fig.3:52) over a network (see Fig.1:130) through the networking ports (see Fig.1:116; also see Fig.3: 72 and 60) of the network chip (see Fig.3:52; also see Col.3: line 43 – Col.4: line 4; the remote management controller 114 includes a physical network interface controller ("NIC") 116 for establishing a connection to the network 130. Through the network, a remotely located management client computer 104 can establish a connection to the remote management controller 114; The management client computer 104 includes an operating system 132 and a management client application 136 for communicating with and controlling the operation of the remote management controller 114; also see Col.8: line 50 – Col.9: line 12; serial ports 72 and the Ethernet controller 60 may be utilized to establish a connection with the BMC 66).
said network chip (see Fig.3:52) configured to:
receive and transmit data packets between the external controller (see Fig.1:114; also see Fig.3:66) and the management software (see Fig.1:132 and/or 136) through the designated networking ports (see Fig.1:116; also see Fig.3: 72 and 60) over the network (see Fig.1:130) along the data path (see Col.3: line 43 – Col.4: line 4; Through the network, a remotely located management client computer 104 can establish a connection to the remote management controller 114; The management client computer 104 includes an operating system 132 and a management client application 136 for communicating with and controlling the operation of the remote management controller 114; also see Col.4: lines 24-51; the remote management controller 114 is also operative to redirect the text or video graphics output of the managed host computer 102 to the management client 136… transmit the compressed data to the management client computer 104. The data is decompressed at the management client computer 104 and displayed. Additionally, keyboard and mouse input made at the management client computer 104 may be transmitted to the remote management controller 114 and provided to the managed host computer 102 as if the input were generated locally… Appropriate connections between the remote management controller 114 and the managed host computer 102 may be established for these purposes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ramamurthy with Holm and Ramey to establish a data path to access a management software of the network chip over a network through the networking ports of the network chip; and to receive and transmit data packets between the external controller and the management software through the designated networking ports over the network along the data path.
One of ordinary skill in the art would have been motivated so that a remotely located user of the management client computer 104 can control the operation of the managed host computer 102 as if they were proximately located (Ramamurthy: see Col.4: lines 24-51).
Holm (modified by Ramey and Ramamurthy) does not explicitly disclose configure one or more networking ports so that the external controller functions independently of the network chip
However, Flynn discloses the external controller (Fig.9:900) configure one or more networking ports (Fig.9:922) so that the external controller (Fig.9:900) functions independently of the network chip (Fig.9:910; also see Col.2: lines 6-10; also see Col.7: lines 31-32, lines 38-40; also see Col.14: lines 60-67; the examiner interprets that the computing element of a host computing device encompasses an integrated circuit or a chip. The examiner also interprets that operationally independent of the host computing device indicates that the external BMC functions independently of the network chip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Flynn with Holm, Ramey and Ramamurthy to configure one or more networking ports so that the external controller functions independently of the network chip.
One of ordinary skill in the art would have been motivated so that the errors or problems in a computing element such as a CPU in the host computing device do not negatively impact the performance of the BMC (Flynn: Col.6: lines 39-41).

As for independent claim 21, the claim lists all the same elements of claim 2, but in a method forms to carry out the steps of claim 2, rather than the system form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 21.

Claim(s) 3, 6-11, 13, 22, 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm, et al. (hereinafter, Holm, US 20090055637 A1) in view of Ramey (US 20030126226 A1) in view of Ramamurthy (US 8090819 B1) in view of Greenstein (US 20090210601 A1).

Regarding Claim 3, Holm discloses a system to support flexible chip configuration ([0007] lines 1-5), comprising: 
an external controller of a network chip ([0007]-[0008]; also see Fig.1:100 and Fig.3:300; state machine initializes the chip and allows external access from the external processor, e.g., the Baseboard Management Controller (BMC), to only some scan chains of the processor chip in order to configure interfaces) configured to: 
directly access a plurality of registers of the network chip (see [0041]; the examiner interprets that after an initial power ramping, external read access to the chip's global status registers is granted to the external BMC) in order to configure one or more networking ports (Fig.1:197) designated for communication with the external controller without violating secure areas of the network chip ([0033] lines 5-6; also see [0008] lines 4-8; also see Fig.3:330; the examiner interprets that the communication interface 197 is the one or more networking ports. The examiner also interprets that the configured communication interface is provided to communicate with other external buses and devices, such as the external BMC).
Holm does not disclose the one or more networking ports are designated by the network chip for communication with the external controller. Holm also does not disclose establish a data path to access a management software of a platform of the network chip over a network through the networking ports of the network chip; communicate with the management software over the network even when core of the network chip are not functioning properly; said network chip configured to: receive and transmit data packets between the external controller and the management software through the designated networking ports over the network along the data path.
However, Ramey explicitly discloses one or more networking ports (Fig.3: 115) designated by the network chip (Fig.3: 110) for communication with the external controller (Fig.3: 120; also see [0022] lines 7-14; the examiner interprets setting aside indicates designating).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ramey with Holm to have a system wherein one or more networking ports are designate by the network chip for communication with the external controller.
One of ordinary skill in the art would have been motivated so that both the service processor UART 125 and the quad UART 115 are configured for supporting communication (Ramey: [0022] lines 17-19).
Holm (modified by Ramey) does not explicitly disclose establish a data path to access a management software of a platform of the network chip over a network through the networking ports of the network chip; communicate with the management software over the network even when core of the network chip are not functioning properly; said network chip configured to: receive and transmit data packets between the external controller and the management software through the designated networking ports over the network along the data path.
Ramamurthy discloses an external controller (see Fig.1:114; also see Fig.3:66) of a network chip (see Fig.3:52; also see Col.7: lines 25-34; architecture shown in FIG. 3 may be utilized to embody the managed host computer 102, the management client computer 104, or any of the other computer systems; also see Col.3: lines 45-51; The remote management controller 114 may be integrated with the system board of the managed host computer 102 or may be a daughtercard or other type of add-in card that is installed into the managed host computer 102) configured to: 
establish a data path to access a management software (see Fig.1:132 and/or 136) of a platform of the network chip (see Fig.3:52) over a network (see Fig.1:130) through the networking ports (see Fig.1:116; also see Fig.3: 72 and 60) of the network chip (see Fig.3:52; also see Col.3: line 43 – Col.4: line 4; the remote management controller 114 includes a physical network interface controller ("NIC") 116 for establishing a connection to the network 130. Through the network, a remotely located management client computer 104 can establish a connection to the remote management controller 114; The management client computer 104 includes an operating system 132 and a management client application 136 for communicating with and controlling the operation of the remote management controller 114; also see Col.8: line 50 – Col.9: line 12; serial ports 72 and the Ethernet controller 60 may be utilized to establish a connection with the BMC 66).
said network chip (see Fig.3:52) configured to:
receive and transmit data packets between the external controller (see Fig.1:114; also see Fig.3:66) and the management software (see Fig.1:132 and/or 136) through the designated networking ports (see Fig.1:116; also see Fig.3: 72 and 60) over the network (see Fig.1:130) along the data path (see Col.3: line 43 – Col.4: line 4; Through the network, a remotely located management client computer 104 can establish a connection to the remote management controller 114; The management client computer 104 includes an operating system 132 and a management client application 136 for communicating with and controlling the operation of the remote management controller 114; also see Col.4: lines 24-51; the remote management controller 114 is also operative to redirect the text or video graphics output of the managed host computer 102 to the management client 136… transmit the compressed data to the management client computer 104. The data is decompressed at the management client computer 104 and displayed. Additionally, keyboard and mouse input made at the management client computer 104 may be transmitted to the remote management controller 114 and provided to the managed host computer 102 as if the input were generated locally… Appropriate connections between the remote management controller 114 and the managed host computer 102 may be established for these purposes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ramamurthy with Holm and Ramey to establish a data path to access a management software of the network chip over a network through the networking ports of the network chip; and to receive and transmit data packets between the external controller and the management software through the designated networking ports over the network along the data path.
One of ordinary skill in the art would have been motivated so that a remotely located user of the management client computer 104 can control the operation of the managed host computer 102 as if they were proximately located (Ramamurthy: see Col.4: lines 24-51).
Holm (modified by Ramey and Ramamurthy) does not explicitly disclose communicate with the management software over the network even when core of the network chip are not functioning properly.
Greenstein discloses the external controller (Fig.3: 302) configured to: communicate with the management software (Fig.3: 304) over the network even when core of the network chip (Fig.3: 306) is not functioning properly (see [0025] lines 1-6; also see [0019] lines 7-9; also see [0054]; also see Fig.3; the examiner interprets that the link 315/317 in Fig.3 is down if the core/processor 308 or other core parts (312 or 310) of the motherboard 306 is not functioning properly. The examiner interprets that the BMC is configured to communicate with the operating system using the separate hardware / optional network interface 320 even when the link is down as cores of the network chip are not functioning properly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Greenstein with Holm, Ramey and Ramamurthy to have a system wherein: the external controller is configured to communicate with the management software over the network even when core of the network chip are not functioning properly. 
One of ordinary skill in the art would have been motivated in order to reduce hardware complication and possibly allow all the filtering and sorting of packets to be done in firmware without any reduction in performance (Greenstein: [0025] lines 10-12).

As for independent claim 22, the claim lists all the same elements of claim 3, but in a method forms to carry out the steps of claim 3, rather than the system form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 22.

Regarding claim 6, Holm (modified by Ramey, Ramamurthy and Greenstein) discloses the system of claim 3, as set forth above, including wherein: the external controller is a baseboard management controller (BMC) configured to monitor physical state of the network chip (in Holm, see [0008] in view of [0005]; also see Abstract; The state machine initializes the chip and allows external access from the external processor, e.g., the Baseboard Management Controller (BMC), to only some scan chains of the processor chip in order to configure interfaces… such an initialization of a VLSI chip processor requires that an external help-processor, such as a Baseboard Management Controller (BMC), read data from persistent memory storage to setup the processor to enable instruction fetching; examiner articulates that processor (BMC) reading data from persistent memory storage to setup the processor to enable instruction fetching after the initialization of the chip in order to configure interfaces corresponds to the BMC configured to monitor physical state of the network chip; also see [0041] and [0074]-[0075]). 
In addition, Ramamurthy further discloses BMC (see Fig.1:114; also see Fig.3:66) configured to communicate with the management software (see Fig.1:132 and/or 136) of the platform of the network chip (see Fig.3:52) over the network (see Col.3: line 43 – Col.4: line 4; Through the network, a remotely located management client computer 104 can establish a connection to the remote management controller 114; The management client computer 104 includes an operating system 132 and a management client application 136 for communicating with and controlling the operation of the remote management controller 114; also see Col.4: lines 24-51; the remote management controller 114 is also operative to redirect the text or video graphics output of the managed host computer 102 to the management client 136… transmit the compressed data to the management client computer 104. The data is decompressed at the management client computer 104 and displayed. Additionally, keyboard and mouse input made at the management client computer 104 may be transmitted to the remote management controller 114 and provided to the managed host computer 102 as if the input were generated locally… Appropriate connections between the remote management controller 114 and the managed host computer 102 may be established for these purposes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ramamurthy with Holm, Ramey and Greenstein so that the external controller is a baseboard management controller (BMC) configured to monitor physical state of the network chip and communicate with the management software of the platform of the network chip over the network.
One of ordinary skill in the art would have been motivated so that a remotely located user of the management client computer 104 can control the operation of the managed host computer 102 as if they were proximately located (Ramamurthy: see Col.4: lines 24-51).

Regarding claim 7, Holm (modified by Ramey, Ramamurthy and Greenstein) discloses the system of claim 3, as set forth above. In addition, Holm discloses wherein: the network chip (Fig.1: 100) is a System On Chip (SOC), which includes one or more coprocessors/cores (Fig.1: 140-154) and memory units (Fig.1: 163-170; also see [0029] and [0030] lines 1-6). 

Regarding claim 8, Holm (modified by Ramey, Ramamurthy and Greenstein) discloses the system of claim 3, as set forth above. In addition, Holm discloses wherein: the plurality of registers being directly accessed by the external controller include at least those associated with networking-related components of the network chip (see [0041]; the examiner interprets that after an initial power ramping, external read access to the chip's global status registers is granted to the external BMC. The examiner also interprets that the external BMC is networking-related components of the network chip, and that the chip’s global status registers are associated with networking-related components of the network chip by granting external read access), wherein the registers are responsible for interfacing to the network via the networking ports and/or merging/splitting the management traffic going from/to the external controller (see [0041]; the examiner interprets that after an initial power ramping, external read access to the chip's global status registers is granted to the external BMC via the |/O interface, which indicate that the registers are responsible for interfacing to the network via the networking ports).

Regarding claim 9, Holm (modified by Ramey, Ramamurthy and Greenstein) discloses the system of claim 3, as set forth above. In addition, Holm discloses wherein: the network chip (Fig.1:100) is configured to provide access to the networking ports (Fig.1: 197) without circumventing security feature of the network chip ([0007] lines 4-6) or allowing the external controller to access to secured areas of the network chip used to boot the network chip securely ((0008] lines 4-8; also see [0033] lines 4-6).  

Regarding claim 10, Holm (modified by Ramey, Ramamurthy and Greenstein) discloses the system of claim 3, as set forth above. In addition, Holm discloses wherein: the network chip (Fig.1: 100 and Fig.3: 300) is configured to designate the registers to be accessed by the external controller to be in either a secure address map or a nonsecure address map by configuring corresponding devices of the registers in the address space of the network chip (see [0031]; the examiner interprets designated secured portion of the local store to be the secure address map, and the portion of the local store not placed in a secure mode of operation to be a non-secure address map).   

Regarding claim 11, Holm (modified by Ramey, Ramamurthy and Greenstein) discloses the system of claim 3, as set forth above. In addition, Holm discloses wherein: the network chip (Fig.1:100 and Fig.3:300) is configured to assert control over which registers and/or networking ports the external controller is allowed access (see [0031]; also see [0041] lines 6-15; the examiner interprets that the designation of secured and non-secured address map of the registers allow asserting control over which registers the external controller is allowed access, and the security information is used to assert control over which networking ports the external controller is allowed access).   

Regarding claim 13, Holm (modified by Ramey, Ramamurthy and Greenstein) discloses the system of claim 3, as set forth above. In addition, Holm discloses wherein: the external controller is configured to configure the networking ports (Fig.1: 197) of the network chip ([0008] lines 5-8) by initiating/issuing a plurality of Network Controller Sideband Interface (NC-SI) compliant commands to configure the plurality of registers of the network chip (see [0009] lines 6-7; also see [0013] lines 1-3; also see [0066] lines 4-6; the examiner interprets that “initial clean and secure state”, “reset signal” and “continue command” are the plurality of NC-SI compliant commands).   

As for Claims 25-27 and 29, the claims do not teach or further define over the limitations in claims 9-11 and 13 respectively. Therefore, claims 25-27 and 29 are rejected for the same reasons as set forth in claims 9-11 and 13 respectively.

Claim(s) 12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm, et al. (hereinafter, Holm, US 20090055637 A1) in view of Ramey (US 20030126226 A1) in view of Ramamurthy (US 8090819 B1) in view of Greenstein (US 20090210601 A1) in view of Flynn, et al. (hereinafter, Flynn, US 8417774 B2).

Regarding claim 12, Holm (modified by Ramey, Ramamurthy and Greenstein) discloses the system of claim 3, as set forth above. Holm (modified by Ramey, Ramamurthy and Greenstein) does not discloses wherein: the external controller is configured to handle one or more errors that occur during operation or configuration of the network chip.
Flynn discloses wherein: the external controller (Fig.7: 700) is configured to handle one or more errors that occur during operation or configuration of the network chip (see Col.13: lines 38-39; also see Col.6: lines 37-42; the examiner interprets that “the BMC scans a device in response to an error or failure” and/or “errors or problems in a computing element such as a CPU in the host computing device do not negatively impact the performance of the BMC” indicate that the BMC is configured to handle errors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Flynn with Holm, Ramey, Ramamurthy and Greenstein so that the external controller is configured to handle one or more errors that occur during operation or configuration of the network chip.
One of ordinary skill in the art would have been motivated to be able to diagnose a fault and isolate the fault to a field serviceable unit (Flynn: Col.13: lines 41-42).

As for Claim 28, the claim does not teach or further define over the limitations in claim 12. Therefore, claim 28 is rejected for the same reasons as set forth in claim 12.

Claim(s) 14, 16-18, 30 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm, et al. (hereinafter, Holm, US 20090055637 A1) in view of Ramey (US 20030126226 A1) in view of Ramamurthy (US 8090819 B1) in view of Greenstein (US 20090210601 A1) in view of Shah (US 20130326039 A1).

Regarding claim 14, Holm (modified by Ramey, Ramamurthy and Greenstein) discloses the system of claim 13, as set forth above. Holm further suggests wherein: the network chip (Fig.2: 200) is configured to integrate an NC-SI block (Fig.2: 210 - 260; POR Apparatus that has control logic) on the same chip (Fig.2: 200), wherein the NC-SI block (Fig.2: 210 - 260) is configured to provide an interface and protocol control (Fig.2: 230) between the network chip (Fig.2: 200) and the external controller (see Fig.1: External devices at the bottom right) over an NC-SI bus (Fig.1: 197).
However, Shah explicitly discloses wherein: the network chip is configured to integrate an NC-SI block (see Fig.1: 102; also see 110) on the same chip ([0012] lines 1-4), wherein the NC-SI block (see Fig.1: 102) is configured to provide an interface (Fig.1:108) and protocol control (see Fig.1: 132; also see [0017]) between the network chip and the external controller over an NC-SI bus (see [0019]; also see Fig.1: 12C; also see [0027] lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Holm, Ramey, Ramamurthy and Greenstein so that the network chip is configured to integrate an NC-SI block on the same chip, wherein the NC-SI block is configured to provide an interface and protocol control between the network chip and the external controller over an NC-SI bus. 
One of ordinary skill in the art would have been motivated to provide all of the functionalities as a unitary subsystem implementation (Shah: [0012] lines 9-10).

Regarding claim 16, Holm (modified by Ramey, Ramamurthy, Greenstein and Shah) discloses the system of claim 14, as set forth above. Shah further suggests wherein: the external controller is configured to work under in-band management, wherein the external controller shares the one or more networking ports integrated in the network chip through the NC-SI block (see [0021] lines 5-8; also see [0027] lines 1-3; also see [0023] lines 8-11; also see [0050] lines 4-5; the examiner interprets that the architecture wherein the BMC shares the host interfaces is the in-band management. The examiner also interprets that the external BMC works under in-band management by default setting, except in the scenarios where both the host and MC 104 may use the same MAC address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Holm, Ramey, Ramamurthy and Greenstein so that the external controller is configured to work under in-band management, wherein the external controller shares the one or more networking ports integrated in the network chip through the NC-SI block. 
One of ordinary skill in the art would have been motivated so that separate network and management interfaces are not required and so that the host interface may be configured to support network traffic communication with the host and also support management traffic communication with the host (Shah: [0050] lines 6-10).

Regarding claim 17, Holm (modified by Ramey, Ramamurthy, Greenstein and Shah) discloses the system of claim 14, as set forth above. Holm further discloses wherein: the NC-SI block (Fig.2: 210 - 260) is configured to check access permission to the registers by the external controller based on a plurality of pre-specified access policies (see [0010] lines 1-4 and lines 8-19; the examiner interprets that permitting external read access to “global status registers” of the chip based on the security information stored in the security information storage device, denying external read access to “status and vital information registers” of the chip, as well as denying external write access to “internal control registers” of the chip based on the security information stored in the security information storage device are a plurality of pre-specified access policies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Holm with Ramey, Ramamurthy, Greenstein and Shah to have a system wherein the NC-SI block is configured to check access permission to the registers by the external controller based on a plurality of pre-specified access policies. 
One of ordinary skill in the art would have been motivated to prevent external access, i.e. access from outside the chip, to security sensitive portions of the chip and to perform the initial configuring of the chip logic using on-chip mechanisms (Holm: [0047] lines 8-12).

Regarding claim 18, Holm (modified by Ramey, Ramamurthy, Greenstein and Shah) discloses the system of claim 14, as set forth above. Holm further discloses wherein: the NC-SI block (Fig.2: 210 - 260; also see [0009] lines 1-2; the examiner interprets that the POR apparatus that comprises of secure control logic, information storage and interfaces is the NC-SI block) is configured to provide a permissions table that contains values indicating allowed access to the registers in the network chip by the external controller (see [0010] lines 1-4; the examiner interprets that the security information stored on the on-chip security information storage device 240 specifying an amount of access that is permitted by an external processor to chip resources is the permissions table that contains values indicating allowed access to the registers in the network chip by the external controller), wherein the default values of the values in the permissions table allow minimal and non-secured access by the external controller to only those registers that are network related (see [0010] lines 8-19; also see [0031]; the examiner interprets that “global status registers” are only those registers that are network related (related to global network status). The examiner also interprets that “status and vital information registers” and “internal control registers” of the chip are secured registers related to control and other vital information. The examiner also interprets that permitting external read access to global status registers of the chip, while denying external read access to status and vital information registers as well as denying external write access to internal control registers based on the security information stored in the security information storage device indicate that the default values of the values in the permissions table allow minimal and non-secured access by the external BMC to only those registers that are network related).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Holm with Ramey, Ramamurthy, Greenstein and Shah to provide a permissions table that contains values indicating allowed access to the registers in the network chip by the external controller, wherein the default values of the values in the permissions table allow minimal and non-secured access by the external controller to only those registers that are network related. 
One of ordinary skill in the art would have been motivated to prevent external access, i.e. access from outside the chip, to security sensitive portions of the chip and to perform the initial configuring of the chip logic using on-chip mechanisms (Holm: [0047] lines 8-12).

As for Claim 30 and 32-34, the claims do not teach or further define over the limitations in claims 14 and 16-18 respectively. Therefore, claims 30 and 32-34 are rejected for the same reasons as set forth in claims 14 and 16-18 respectively.

Claim(s) 15 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm, et al. (hereinafter, Holm, US 20090055637 A1) in view of Ramey (US 20030126226 A1) in view of Ramamurthy (US 8090819 B1) in view of Greenstein (US 20090210601 A1) in view of Shah (US 20130326039 A1) and in further view of Non-Patent Literature titled “Network Controller Sideband Interface (NC-SI) Specification” published by Distributed Management Task Force, Inc. (hereinafter, DMTF).

Regarding claim 15, Holm (modified by Ramey, Ramamurthy, Greenstein and Shah) discloses the system of claim 14, as set forth above. Holm (modified by Ramey, Ramamurthy, Greenstein and Shah) does not explicitly disclose wherein: the NC-SI block is configured to examine each of the data packets to determine whether the data packet is an NC-SI command or a pass through packet.
DMTF discloses wherein: the NC-SI block (Page 17, Fig.2: Network Controller) is configured to examine each of the data packets (Page 17, see Fig.2: “TDX”, which indicates “NC-SI commands + TX Passthru Packets”) to determine whether the data packet is an NC-SI command or a pass through packet (see lines 1052-1068 in page 35; also see Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of DMTF with Holm, Ramey, Ramamurthy, Greenstein and Shah to have a system wherein the NC-SI block is configured to examine each of the packets to determine whether the packet is an NC-SI command or a pass through packet. 
One of ordinary skill in the art would have been motivated so that the two classes of packet data can be delivered over the Sideband Interface (DMTF: line 505 in page 16).

As for Claim 31, the claim does not teach or further define over the limitations in claim 15. Therefore, claim 31 is rejected for the same reasons as set forth in claim 15.

Claim(s) 19 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm, et al. (hereinafter, Holm, US 20090055637 A1) in view of Ramey (US 20030126226 A1) in view of Ramamurthy (US 8090819 B1) in view of Greenstein (US 20090210601 A1) in view of Shah (US 20130326039 A1) in further view of Kitahara, et al. (hereinafter, Kitahara, US 20020087553 A1).

Regarding claim 19, Holm (modified by Ramey, Ramamurthy, Greenstein and Shah) discloses the system of claim 18, as set forth above. In addition, Holm further discloses wherein: the NC-SI block (Fig.2: 210 - 260) is configured to maintain the permissions table in a secured address space (see [0010] lines 1-8; also see [0040] lines 9-10; [0041] lines 6-15; the examiner interprets that the security information stored on the on-chip security information storage device 240 specifying an amount of access that is permitted by an external processor to chip resources is the permissions table, and that the on-chip security information storage device that is sensed by the on-chip secure control logic block is a secured address space). 
Holm (modified by Ramey, Ramamurthy, Greenstein and Shah) does not explicitly disclose wherein the permissions table cannot be changed except by a secured request.
However, Kitahara discloses wherein the permissions table cannot be changed except by a secured request (see Fig.7A: 144, 145 and 146; also see [0064] lines 7-14 and [0065] lines 1-8; the examiner interprets that a certified request to access permission table is a secured request, and that an invalid authentication process or a request that is not certified is not a secured request. The examiner also interprets that for a request that is not certified, the access is denied, while for a certified request, the access is granted and the access permission table is updated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kitahara with Holm, Ramey, Ramamurthy, Greenstein and Shah to have a system wherein the permissions table cannot be changed except by a secured request. 
One of ordinary skill in the art would have been motivated to determine whether the request for access satisfies the conditions before the update, so that when the access condition permissions are not satisfied, for example, the connection with the server may be cut (Kitahara: [0066]).

As for Claim 35, the claim does not teach or further define over the limitations in claim 19. Therefore, claim 35 is rejected for the same reasons as set forth in claim 19.
Additional References 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sistla, et al. (US 20120204042 A1) teaches that a BMC and a management software can communicate via a network in a platform.
Coglitore, et al (US 20070027981 A1) discloses that the BMC can communicate with an administrator at a remote console out-of-band (through a network connection separate from the network connection used by computer system motherboard) even if the computer's operating system has crashed.
Non-Patent Literature, titled “A Penetration Tester's Guide to IPMI and BMCs’” (Blog Post created by “ndmoore”) teaches that BMCs expose some form of web-based management using IPMI network protocol on port 623 (UDP and sometimes TCP data packets).
WANG et al. (US 20110238818 A1) teaches BMC that determines a new active network port from the network ports of the at least one network interface device if the current active network port does not work properly.
NGUYEN et al. (US 20090031051 A1) discloses each server S1-Sn includes a BMC 204 that includes a local processor to execute device management software.
Jreij et al. (US 20120158890 A1) teaches the NC-SI bus 126, LOM 120, and PCIe connection 122 together comprise a data path known as an operating system-baseboard management controller pass-through.
Ayanam et al. (US 20140282045 A1) discloses communication channel 146 is established between the corresponding communication interfaces 144 of the BMC 120 and the communication interface 134 of the managed host computer 124.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453